IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40842
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAVIER MORENO-LOPEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-103-1
                      --------------------
                        December 17, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Javier

Moreno-Lopez has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Moreno received a copy of counsel’s motion and brief but has not

filed a response.   Our independent review of counsel’s brief and

the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40842
                                 -2-

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   5TH CIR. R. 42.2.